Applicants’ traversal has been considered but is not deemed persuasive.  It is argued that Example 7 of Schlak et al. shows an emulsion while the claims are directed to a dispersion.  The basis of the rejection is not limited to Example 7 alone. Throughout Schlak et al. the terms emulsion and dispersion are used combination, in the alternative, throughout the document.  As such while Example 7 shows an emulsion the skilled arti-san would readily envision a dispersion (i.e. from a solid polyester component) from this teaching.  Furthermore the rejection rationale is not limited to Example 7 such that it is clear that the teachings in Schlak et al. embrace dispersions.
	Applicants also refer to the presence of a solvent in Schlak et al. but note that such solvents are embraced by claim 1.  It is only in claim 9 that applicants limit the amount of solvent therein.
	Applicants also state that the polyoxyethylene stearate is not a block copolymer. Applicants refer to the term “poly” as defined in the specification.  In response please note the following.  
	First, the actual claim language requires only one hydrophilic and only one hydro-phobic block.  As such it appears that only one of each unit is required.  
	Second, as noted in final office action, one can consider the “polyoxyethylene” block as meeting this requirement of poly while one can also consider the repeating ethylene units in a stearate block as meeting this requirement of poly.  
	Third, the definition relied upon by applicants also states that the term poly embraces compounds having an average molecular weight of at least 200 such that this can include compounds that do not “appear to conform to a polymer definition”.  Noting that stearate has a molecular weight of 283 it again appears that the stearate block can be considered a copolymer block.
	Applicants point to working examples but these are not commensurate in scope with the instant claims.
	In short, the Examiner believes that applicants’ arguments are drawn to a significantly more narrow embodiment than that which is actually claimed.  

/MARGARET G MOORE/Primary Examiner, Art Unit 1765